giei20ng OSE 2:20-cy-04988- EMAS Document 40-7 File d 10/27/20 Page 1 of 2 hae art een

is Langer v. Esperanza Molina, et al. [USDC-Central California-Case No. 2:20-cv-

Chris Langer v. Esperanza Molina, et al. [USDC-Central California-Case No, 2:20-cv-04988-
JFW (ASI

From: Monica Molina (mrmolina@sbcglobai.net)
To.  amandas@potterhandy.com

Date: Thursday, July 30, 2020, 09:54 AM PDT

Please find enclosed a letter of today's date. Hard copy to follow by U.S. Mail.
Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Westlake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender
by reply and then delete the transmission. In no event shail this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express written
consent.

") Letter 102.pdf
saa

qi

 
Case 2:20-cv-04988-JFW-AS Document 40-7 Filed 10/27/20 Page 2of2 Page ID #:268

30700 Russell Ranch Road, Suite 250, Westlake Village, California 91362
Monica R. Molina MRMolina@sbcglobal.net
Telephone: 747-220-6655 Facsimile: 747-220-6601

July 30, 2020

Amanda Seabock

Potter Handy, LLP

8033 Linda Vista Road, Suite 200
San Diego, CA 92111

Re: 2:20-cv-04988-JFW (ASx) CHRIS LANGER vy. ESPERANZA MOLINA, et al.
Dear Ms, Seabock,

As you know, I represent Esperanza Molina. I would like to meet and confer regarding a
FRCP 12(b)(L) and 12(b)(6) motion to dismiss I plan to file on behalf of my client. Please
provide your availability for that purpose as Local Rule 7-3 requires us to do so. I am available
this afternoon between 3-4 p.m. or tomorrow morning between 10-12 noon and afternoon
between 1-4 p.m. If these times do not work for you, please let me know your availability for
early next week.

Should you have any questions and/or concerns, please feel free to contact me.
Regards,
LAW OFFICES OF MONICA R. MOLINA

Monica BR. Molin
Monica R. Molina

 

MRM/st

 
